Opinión disidente del
Juez Presidente, Señor Trías Monge,
a la que se unen los Jueces Asociados Señores Rigau y Torres Rigual.
San Juan, Puerto Rico, a 30 de junio de 1980
La cuestión por resolver es si la Junta de Relaciones del Trabajo de Puerto Rico puede válidamente ejercer jurisdic-ción sobre maestros laicos de la entidad educativa recurrente. No comparto la tesis de que existe un derecho constitucional de cometer prácticas ilícitas del trabajo en nombre de la religión.
La cuestión constitucional que este caso plantea es irre-huible. La Junta de Relaciones del Trabajo de Puerto Rico, a distinción de la de Estados Unidos, NLRB v. Catholic Bishop of Chicago, 440 U.S. 490 (1979), posee jurisdicción in-cuestionable para dirimir la querella interpuesta contra la Academia San Jorge por unos maestros laicos que alegaron ser despedidos ilegalmente por intentar asociarse para su protección mutua.
Las definiciones de las voces “patrono” y “empleado” que utiliza la Ley de Relaciones del Trabajo de Puerto Rico, Ley Núm. 130, de 8 de mayo de 1945, según enmendada, 29 L.P.R.A. sec. 61 et seq., son en extremo amplias. El término “patrono” recibió forma final en la Ley Núm. 6, de 7 de marzo de 1946. La legislación actual, 29 L.P.R.A. see. 63(2), incluye la siguiente definición de entonces:
El término “patrono” incluirá ejecutivos, supervisores y a cualquier persona que realizare gestiones de carácter ejecutivo en interés de un patrono directa o indirectamente, pero no in-cluirá excepto en el caso de las instrumentalidades corporativas del Gobierno de Puerto Rico como más adelante se definen, al Gobierno ni a ninguna subdivisión política del mismo; Dispo-niéndose, que incluirá, además, a todo individuo, sociedad u or-ganización que intervenga a favor de la parte patronal en cual-quier disputa obrera o negociación colectiva.
*224La definición vigente de “empleado”, 29 L.P.R.A. sec. 68(3), también se remonta a la Ley Núm. 6, de 7 de marzo de 1946:
El término “empleado” incluirá a cualquier empleado, y no se limitará a los empleados de un patrono en particular, a menos que la Ley explícitamente lo exprese en contrario, e incluirá a cualquier individuo cuyo trabajo haya cesado como consecuencia de, o en relación con cualquier disputa obrera, o debido a cual-quier práctica ilícita de trabajo, pero no incluirá a ningún in-dividuo empleado en el servicio doméstico en el hogar de cual-quier familia o persona ni a ningún individuo empleado por sus padres o cónyuge. El término no incluirá ejecutivos ni super-visores.
En Junta Rel. Trabajo v. Club Deportivo, 84 D.P.R. 615, 523-24 (1962), subrayamos la amplitud del término “pa-trono” :
El término “patrono” contenido en leyes de esta índole no debe ser interpretado en forma tal que se frustren los propósitos de la ley .... La amplitud de la definición es señal inequívoca de la intención de que en casos de duda debe preferirse una inter-pretación que sea compatible con la realidad económica que se tiende a mejorar en lugar de limitarla a los conceptos tradi-cionales de la definición de “patrono” ....
Las definiciones de nuestra ley son lo suficientemente amplias para comprender entre los patronos sujetos a sus disposiciones a asociaciones sin beneficio pecuniario ....
Señalamos también, ibid., pág. 520, que las personas excep-tuadas de la ley son únicamente las excluidas expresamente en las definiciones transcritas. Convalidamos así la decisión de nuestra Junta de Relaciones del Trabajo. Club Deportivo de Ponce, Inc. (P. 1525, D-215) 3 DJRT 41.
En armonía con la amplitud de las definiciones reseñadas, nuestra Junta ejerció su jurisdicción sobre una escuela reli-giosa utilizada para la enseñanza elemental, intermedia y superior, antes que la Junta de Relaciones del Trabajo de Estados Unidos interviniese en el caso de institución alguna de esta índole. Compárese Academia Discípulos de Cristo *225de Bayamón, (72-413-P-3042, D-29-72-637) 1972,(1) con Henry M. Hald High School Association, 213 NLRB 415 (1974). Las raíces teóricas de ambas decisiones son hondas, aunque no alcanzan la situación precisa envuelta aquí. Ver Recent Decisions: Lay Teachers in Church Operated Schools, 18 Duquesne L. Rev. 135 (1979); Club Deportivo de Ponce, supra. En el caso de la Junta de Relaciones del Trabajo de Estados Unidos, las raíces arrancan de Christian Board of Publication, 13 NLRB 534 (1939), 113 F.2d 678 (8vo Cir., 1940).
Catholic Bishop of Chicago, supra, el único caso en que se funda la recurrente, no nos ayuda a interpretar nuestra Ley de Relaciones del Trabajo. Catholic Bishop simplemente resuelve que la Ley de Relaciones del Trabajo de Estados Unidos no le confiere jurisdicción a la Junta federal sobre las escuelas operadas por las iglesias. Aun después de Catholic Bishop, esta Junta ejerce jurisdicción sobre las escuelas afiliadas, en vez de operadas, por las iglesias. Roman Catholic Diocese of Brooklyn et al., 101 LRRM 1436 (1979). Catholic Bishop tampoco resuelve, contrario a la posición de la recu-rrente, las cuestiones constitucionales que el caso de autos presenta. (2)
La Junta de Relaciones del Trabajo de Puerto Rico tiene, en consecuencia, jurisdicción sobre los maestros laicos de las escuelas patrocinadas u operadas por cualquier iglesia o afi-liadas a ésta. Aun la propia recurrente admitió ante la Junta en su contestación a la querella, que la Academia San Jorge es un patrono dentro del significado de la Ley de Relaciones del Trabajo.
Corresponde en tales circunstancias determinar si existe obstáculo constitucional alguno al ejercicio de esa jurisdic-*226ción. El Art. II, inciso 6 de la Constitución del Estado Libre Asociado de Puerto Rico expresa:
Las personas podrán asociarse y organizarse libremente para cualquier fin lícito, salvo en organizaciones militares o cuasi militares.
Los incisos 16 y 17 del Art. II disponen:
16. Se reconoce el derecho de todo trabajador a escoger libre-mente su ocupación y a renunciar a ella, a recibir igual paga por igual trabajo, a un salario mínimo razonable, a protección contra riesgos para su salud o integridad personal en su trabajo o empleo, y a una jornada ordinaria que no exceda de ocho horas de trabajo. Sólo podrá trabajarse en exceso de este límite diario, mediante compensación extraordinaria que nunca será menor de una vez y media el tipo de salario ordinario, según se disponga por ley.
17. Los trabajadores de empresas, negocios y patronos pri-vados y de agencias o instrumentalidades del gobierno que fun-cionen como empresas o negocios privados tendrán el derecho' a organizarse y a negociar colectivamente con sus patronos por mediación de representantes de su propia y libre selección para promover su bienestar.
De otro lado, el Art. II, inciso 3, provee:
No se aprobará ley alguna relativa al establecimiento de cualquier religión ni se prohibirá el libre ejercicio del culto religioso. Habrá completa separación de la iglesia y el estado.
Los contornos de las cláusulas relativas a la religión son difíciles de trazar en muchos casos. Hubo un tiempo, por ejem-plo, en que en Estados Unidos se hablaba con aplomo del “muro” de separación entre el estado y la iglesia. Everson v. Board of Education, 330 U.S. 1, 16 (1947). Era la época de la generalización confiada, la expresión excesivamente abar-cadora. De ahí se ha pasado a la particularización, al aserto limitado y precavido. Hoy no se habla de un alto muro, fá-cilmente visible, sino de “una barrera borrosa, poco clara y variable que depende de todas las circunstancias de una reía-*227ción particular”. Lemon v. Kurtzman, 403 U.S. 602, 614 (1971).
En el caso de autos nos hallamos en terreno escarpado y neblinoso. No hay postes indicadores, guías esclarecedoras. La parte recurrente nos pide que alteremos el statu quo, que anulemos una ley anterior a la Constitución y que en nombre de parte de esa Constitución dejemos sin efecto otras de sus disposiciones. Considero que en las circunstancias presentes no debemos tomar una determinación de tan graves con-secuencias, a menos que sea inescapable. Los materiales exis-tentes demuestran la improcedencia del heroico y devastador remedio que se nos solicita.
Lo que se nos requiere es nada menos que este Tribunal autorice que se deje a la entera merced de las autoridades eclesiásticas, entrañe o no discriminación, el reconocimiento del derecho de sus maestros laicos a asociarse libremente, a la negociación colectiva, a recibir igual paga por igual labor y a acordar normas razonables de trabajo. Examinemos esta solicitud a la luz de los datos disponibles, antes de juzgar su validez en ley.
El número de maestros laicos en las escuelas parroquiales va en aumento. En términos generales, sus condiciones de trabajo son muy inferiores a las que prevalecen en las escue-las públicas. Sus salarios son más bajos. A los maestros laicos no se les reconoce usualmente el derecho al retiro y a la per-manencia. Los maestros laicos en las escuelas parroquiales desempeñan, no obstante, labores básicamente iguales a las de otros maestros. Note, The Religion Clames and NLRB Jurisdiction over Parochial Schools, 54 Notre Dame Law. 263, 280 (1978).
En consideración del estado de desvalimiento de este dedi-cado grupo de educadores, treinta y tres estados les han reco-nocido por estatuto el derecho a organizarse. Varios otros estados proclaman la existencia de ese derecho como cuestión de interpretación constitucional. Ibid., n. 148. El resultado de *228las opiniones de la mayoría es colocar a Puerto Rico a la re-taguardia de las jurisdicciones con relaciones análogas entre la iglesia y el estado.
Si analizamos separadamente, como es nuestro deber, las cláusulas relativas a la religión, observaremos que éstas no anulan nuestra Ley de Relaciones del Trabajo en el caso pre-sente, ni dejan sin efecto parte alguna de la Constitución del Estado Libre Asociado. Comencemos por la cláusula referente a la libertad de culto.
A fin de poder invocar esta cláusula, el promovente tiene que demostrar que su reclamación se funda en una creencia religiosa. Wisconsin v. Yoder, 406 U.S. 205, 215 (1972). Si se exige inmunidad para acciones que constituyen un discri-men, hay que probar que ese discrimen es parte esencial del credo religioso y que sirve intereses más valiosos que el inte-rés en la igualdad de los seres humanos. Bagni, Discrimination in the Name of the Lord: A Critical Evaluation of Discrimination by Religious Organizations, 79 Colum. L. Rev. 1514, 1516 (1979); Comment, Are Churches Above the Law? The Application of the Fair Labor Standards Act and the Equal Pay Provisions of Title VII to Religious Organizations, 40 U. Pitt. L. Rev. 465, 483 (1979); Kryvoruka, The Church, the State and the National Labor Relations Act: Collective Bargaining in the Parochial Schools, 20 William & Mary L. Rev. 33, 52-53, 57 (1978).
No se ha probado en este caso que la organización de los maestros laicos en las escuelas parroquiales es contraria a la doctrina católica, ni que el credo católico requiere absoluta libertad de la iglesia para imponer a sus maestros laicos las condiciones de trabajo que desee, aunque sean inferiores a las de otros maestros. Aunque esto pudiese demostrarse en el caso de cualquier iglesia, se ha estimado que prevalecerían la constitución y las leyes del estado concernido, ya que al apro-bar normas generales de trabajo como las que aquí nos con-ciernen, se afecta tan solo de modo incidental, a lo sumo, la *229práctica de la religión. Kryvoruka, op. cit., pág. 53; Comment, Are Churches above the Law? . . ., supra, pág. 483. El ejer-cicio de jurisdicción por la Junta de Relaciones del Trabajo en este pleito no constituye, en consecuencia, una violación a la libertad de culto. P. R. Moots & E. McG. Gaffney, Jr., Church and Campus, U. of Notre Dame Press, 1977, pág. 71; Note, The Religion Clauses and NLRB Jurisdiction over Parochial Schools, 54 Notre Dame Law. 263, 287 (1978).
En lo que respecta a la cláusula sobre el establecimiento de cualquier religión, debe satisfacer los siguientes criterios tradicionales para resistir un ataque en su nombre: la legis-lación debe tener un propósito secular, su efecto primario debe ser secular también y ella no debe promover una involu-cración excesiva con la religión. Wolman v. Walker, 433 U.S. 229 (1977); Committee for Public Education v. Nyquist, 413 U.S. 756 (1973); Tilton v. Richardson, 403 U.S. 672 (1971).
El propósito y el efecto primordialmente seculares de nuestra Ley de Relaciones del Trabajo y de las disposiciones constitucionales que garantizan el derecho a asociarse, a ne-gociar colectivamente, a recibir igual paga por igual trabajo y otras libertades son incuestionables. Note, The Religion Clauses and NLRB Jurisdiction over Parochial Schools, 54 Notre Dame Law. 263, 286-87 (1978); Kryvoruka, op. cit., págs. 62, 75 etseq. (1978).
Una de las opiniones mayoritarias argumenta, aparente-mente en lo que concierne al criterio del factor secular, que el ejercicio de su jurisdicción por la Junta “aumentaría el poder persuasivo y de regateo (bargaining power) de los maestros laicos empleados, lo que a su vez directamente am-pliaría los gastos de nómina de la escuela por razón de un incremento en los salarios”. El argumento es curioso. ¿Es que las cláusulas sobre la religión se diseñaron para justificar salarios bajos y otras condiciones inadecuadas de trabajo? La opinión no cita autoridad alguna a favor de tal proposición. También le preocupa la solvencia económica de las escuelas y *230utiliza este doloroso hecho para anular, en beneficio de una institución eclesiástica y en detrimento de sus maestros laicos, la Ley de Relaciones del Trabajo y partes de nuestra Consti-tución. Mas, ¿qué sucede entonces con las escuelas privadas sin afiliación eclesiástica que sufren el mismo mal? Véase: Boles, Persistent Problems of Church, State and Education, 1 J.L. & Educ. 601, 605 (1972). Si se exime a unas y no a otras nos enfrentamos a una crasa violación de la cláusula sobre la separación del estado y la iglesia, ya que se estaría dando tratamiento preferente a instituciones eclesiásticas. Comment, Are Churches Above the Law? . . ., ante, pág. 485. Si la solvencia económica ha de ser un factor en estos casos, ¿dónde se trazaría la línea? Cf. Braunfeld v. Brown, 366 U.S. 599 (1961). ¿Por qué no excluir también a los hospi-tales, los cementerios, las imprentas y otras actividades ecle-siásticas, mantenidos a costa de grandes sacrificios, sobre los que la Junta de Relaciones del Trabajo de Puerto Rico ha ejercido jurisdicción tradicionalmente? ¿Y por qué no eximir a las iglesias de todas las leyes, que son muchas, que afecten su situación fiscal?
El tercer factor, el de la alegada involucración excesiva, es el más complejo. Una de las opiniones concurrentes men-ciona zonas donde habría involucración, aunque no inconsti-tucionalmente excesiva, y otras donde no podría haberla. Sobre estas últimas se señala, por ejemplo, que “la Junta podría cuestionar y pasar juicio sobre materia doctrinal eclesiástica en despidos o falta de renovación de contratos bajo distintos supuestos”. ¿A base de qué principios podría la Junta efectuar estas cosas prohibidas por la Constitución? Agostini v. Iglesia Católica, 109 D.P.R. 172 (1979). Este ar-gumento ha sido correctamente rechazado por diversos comen-taristas. Kryvoruka, The Church, the State and the National Labor Relations Act: Collective Bargaining in the Parochial Schools, 20 William & Mary L. Rev. 33, 60 (1978). Se ha analizado extensamente el grado de intrusión que se crearía *231en casos exactamente iguales al presente y, aunque hay auto-res que llegan a la conclusión contraria, otros estiman que no existe impedimento alguno de índole constitucional para el ejercicio de su jurisdicción por la Junta en modo tal que no afecte los intereses religiosos legítimos de los patronos. Bagni, Discrimination in the Name of the Lord: A Critical Evaluation of Discrimination by Religious Organizations, 79 Colum. L. Rev. 1514, 1549 (1979); Note, The Religion Clauses and NLRB Jurisdiction over Parochial Schools, 54 Notre Dame Law. 263, 286-87 (1978); P. R. Moots & E. McG. Gaffney, Jr., Church and Campus, U. of Notre Dame Press, 1977, pág. 71; Kryvoruka, op. cit., págs. 60-65, 75 et seq.
La posición de estos comentaristas es la más razonable. La evaluación del modo en que se ha aplicado la Ley de Rela-ciones del Trabajo de Estados Unidos a los maestros laicos de las escuelas parroquiales, demuestra que el grado de in-trusión estatal en la esfera religiosa es puramente incidental. Es posible un acomodo entre los vitales intereses en pugna. De una parte, la Junta podrá proteger a estos maestros laicos de discrímenes relativos a sus condiciones de trabajo. De la otra, la Junta no podrá inquirir o pasar juicio sobre cues-tiones eclesiásticas. ¿En qué forma es que la eliminación de discrímenes, ordenada constitucionalmente, puede conmover los cimientos de la religión? ¿Cómo es que afecta la doctrina religiosa el hecho de que los maestros laicos se asocien para solicitar salarios justos y condiciones más adecuadas de tra-bajo? ¿No son tan hijos de Dios como otros maestros? ¿Se puede discriminar contra ellos en nombre de la religión? Lo que es inconstitucional es precisamente permitir lo que las opiniones mayoritarias permiten en este caso. Los autores de Church and Campus, U. of Notre Dame Press, 1971, pág. 71, han escrito:
Sostenemos también que no es constitucionalmente permisi-ble la concesión a colegios afiliados a entidades religiosas de una inmunidad absoluta contra la prohibición general de la dis-*232criminación en el empleo en nombre de la religión, ya que el deber de los tribunales es proteger tanto los intereses religiosos de tales patronos como la libertad religiosa de sus empleados, presentes o futuros.
Kryvoruka, op. cit, pág. 83, concluye a su vez:
No existe derecho constitucional alguno a cometer prácticas ilícitas del trabajo. Los intereses de los maestros laicos en sus sueldos, horas de trabajo y condiciones de trabajo exigen que se les reconozcan los derechos garantizados por la N.L.R.A., cuando ello no afecte directamente los intereses religiosos de sus pa-tronos.
En el legítimo deseo de proteger los intereses religiosos envueltos en el caso presente, las opiniones mayoritarias em-plean, al analizar el factor de la intrusión excesiva, criterios demasiado amplios. Ello crea problemas muy serios en re-lación con otras leyes laborales. Si no se aplica la Ley de Relaciones del Trabajo, ¿se aplican las leyes federales sobre Normas Razonables del Trabajo y la de Igual Paga por Igual Trabajo? Véase: Comment, Are Churches Above the Law? The Application of the Fair Labor Standards Act and the Equal Pay Provisions of Title VII to Religious Organizes tions, 40 U. Pitt. L. Rev. 465 (1979). ¿Y la infinidad de leyes laborales locales aprobadas para proteger a los trabaja-dores contra el discrimen? Véase: 29 L.P.R.A. sec. 1 et seq.
Respecto a la tercera cláusula relativa a la religión, la concerniente a la separación entre la iglesia y el estado, (3) cuyas tangencias con las otras dos cláusulas son evidentes, el criterio decisivo es la neutralidad de la acción concernida. El estado no puede actuar primordialmente para beneficiar o perjudicar a la iglesia. Véase: P. Kurland, Religion and the Law, Chicago, 1962, pág. 112. La Ley de Relaciones del Tra-bajo se aprobó para beneficio general de las clases obreras *233del país. Como hemos visto, su propósito y efecto primarios son enteramente seculares. No puede invocarse aquí esta ter-cera cláusula.
Si echamos a un lado los criterios tradicionales, los men-cionados y otros que se han utilizado en ocasiones, para juz-gar si se han violado las cláusulas relativas a la religión, observaremos que en el fondo no es posible escapar a la evalua-ción de los valores en conflicto ni al intento de armonizarlos en todo lo posible. Así como los problemas constitucionales deben evadirse, a menos que sea inevitable confrontarlos, de-bemos evitar establecer jerarquías entre valores si es factible lograr el equilibrio entre ellos. Este principio adquiere especial importancia cuando los valores en pugna, real o aparente, son parte de la misma constitución.
Estimo que este caso no exige que sacrifiquemos unos in-tereses por otros. Podemos proteger, como debemos proteger, los intereses de la religión en las circunstancias presentes, mas sin anular aquellos derechos de los maestros laicos, que no afecten los intereses centrales de la religión. En la propia Italia, todo el personal laico externo de las escuelas privadas, de afiliación religiosa o no, gozan de tales derechos. A. Vitale, Ordinamento Giuridico e Inter essi Religiosi: Corso di Diritto Ecclesiastico, Milán, D. A. Giuffré, ed. 1979, pág. 12. (4)
Del análisis efectuado en el curso de la opinión hemos visto que es posible permitir el ejercicio por la Junta de su jurisdicción sobre los maestros laicos de las escuelas parro-quiales, a la par que se le prohíbe intervenir en asuntos pura-mente eclesiásticos. Los intereses de la religión no exigen el total desamparo de los maestros laicos. Basta con que inmu-nicemos parcialmente a estas escuelas, hasta el grado impres-cindible requerido por sus nexos eclesiásticos específicos. La *234inmunidad total, que es la que da margen al discrimen, es innecesaria e improcedente. Véanse: Comment, Are Churches above the Law? . . ., 40 U. Pitt. L. Rev. 465, 483 (1979); Bagni, loc. cit.; P. R. Moots & E. McG. Gaffney, Jr., Church in Campus, U. of Notre Dame Press, 1979, pág. 71; Kryvo-ruka, The Church, the State, and the National Labor Relations Act: Collective Bargaining in the Parochial Schools, 20 William & Mary L. Rev. 33, 75 et seq. (1979).
El enfoque sugerido es el más prudente. Particulariza más. Evita las generalizaciones de latitud extrema. Distin-gue entre zonas de intensidad diferente. Le permite a la re-currente eludir la jurisdicción de la Junta mediante el cum-plimiento tan solo de los criterios expuestos en Roman Catholic Archidiocese of Baltimore, 88 LRMM 1169 (1975).(5) Armoniza las disposiciones constitucionales envueltas. No hay indicio en los debates de la Convención Constituyente de intención alguna de negarles a un grupo de empleados pri-vados los derechos que se les estaban reconociendo a otros. Por el contrario, para el tiempo de la Constitución ya existía la definición del vocablo “patrono” que conocemos hoy. No puede negarse en nombre de la religión, y mucho menos de una reli-gión cristiana, el principio de la igualdad entre los seres hu-manos.
Confirmaría la resolución de la Junta recurrida, que de-negó la moción de desestimación de la recurrente por falta de jurisdicción.
—O—

 E1 hecho de que, después que la Junta emitió su decisión, las partes acordaran el cese ulterior de los procedimientos, no milita en contra del ejercicio por la Junta de su jurisdicción en este caso.


 Para una crítica severa de Catholic Bishop, véase: The Supreme Court, 1978 Term, 93 Harv. L. Rev. 1, 254-63 (1979).


Este principio recibió, por razones históricas, reconocimiento ex-preso en la Constitución del Estado Libre Asociado. En Estados Unidos deriva de la Primera Enmienda.


Los derechos reconocidos por el apartado segundo del Art. 38 de la Constitución italiana han sido extendidos recientemente aun a los sacer-dotes y otro personal no laico. Ibid., pág. 110, donde se cita la decisión de la Corte Constitucional Italiana de 9 de junio de 1977.


 No nos estamos expresando sobre problema constitucional alguno que pueda surgir de la utilización de la norma formulada en el caso citado.